Citation Nr: 1138676	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-40 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include major depression.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his brother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the Veteran submitted his claim as well as additional evidence in October 2006, prior to the expiration of the appeal period for the September 2006 rating decision which determined that new and material evidence sufficient to reopen the service connection claim for PTSD had not been presented.  As will be explained below, we have found that new and material evidence sufficient reopen the claim has been presented.  We further find that new and material evidence was presented during the appeal period for the September 2006 rating decision.  Thus, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 CFR 3.156(b)(2011).  Therefore, the September 2006 and May 2007 rating decisions are properly identified above as the actions on appeal.  

In May 2011, the Veteran, his mother, D.J.B., and his brother, G.L.B., presented testimony before the undersigned at a Travel Board hearing held at the RO.  A transcript of the hearing has been prepared and is associated with the claims file.    

Additional evidence pertinent to the claim has been received since issuance of the September 2009 Statement of the Case (SOC) and is accompanied by a waiver of the Veteran's right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c); see also hearing transcript, page 18.  

The RO, up to the present, has developed and adjudicated the current claim as one seeking service connection for PTSD, which was the claim specifically filed by the Veteran in September 2005.  However, during the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the evidentiary record reveals a current diagnosis of major depression, as well as PTSD, on Axis I.  

Regarding the Veteran's claim involving PTSD, the Board recognizes that the RO previously denied that issue in a December 1998 rating decision.  The Veteran was advised of the decision and his appellate rights, and he did not perfect his appeal of the decision.  Thus, the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.   Therefore, it is appropriate for the Veteran's PTSD claim to be considered as a request to reopen a previously denied claim.  

Regarding the Veteran's current diagnosis of major depression, it is observed that the RO previously denied service connection for an adjustment disorder with depression in a February 1989 rating decision.  At that time, the RO noted that the Veteran had been hospitalized from April 15, 1988, to April 22, 1988, with a diagnosis of adjustment disorder with depressed mood; the RO found that such disorder was a constitutional or developmental abnormality and that no neuropsychiatric disorder had been shown in service.  

The U.S. Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

While the RO generally considered depressive symptoms when it denied the Veteran's claim in February 1989, the Veteran was diagnosed with a different mental disorder at that time (i.e., adjustment disorder with depressed mood).  Thus, in consideration of the above case law and the fact that the Veteran now has a diagnosis of major depression on Axis I, the Board will consider the Veteran's service connection claim for a psychiatric disorder other than PTSD (i.e., major depression) as an original claim rather than a request to reopen the previously denied claim, which would require the presentation of new and material evidence sufficient to reopen the claim before evaluating the claim on the merits.  

The reopened issue of entitlement to service connection for PTSD and the issue of entitlement to a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied the Veteran's claim of service connection for PTSD, on the basis that the evidence available for review did not establish the occurrence of a stressor event.  The RO explained that, although the Veteran reported seeing people killed in Korea, witnessing much conflict in Panama, and was diagnosed with PTSD, service records showed that he was never stationed in Panama and had not received any combat citation.  Further, service treatment records were negative for a traumatic injury or evidence of a stressful event.  The RO noted that Veteran's reported stressors were vague and unsubstantiated.  The RO ultimately concluded that, although PTSD had been diagnosed at the VA examination, the absence of a verifiable in-service stressor precluded the possibility of granting the Veteran's claim.   

2.  Because the Veteran did not appeal the December 1998 RO rating decision, that decision is final.

3.  Evidence received subsequent to the RO rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  At the Travel Board hearing held in May 2011, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issues of entitlement to service connection for a skin disorder, diabetes mellitus, and hypertension, be withdrawn.     


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  With respect to the issue of entitlement to service connection for a skin disorder, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  With respect to the issue of entitlement to service connection for diabetes mellitus type II, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  With respect to the issue of entitlement to service connection for hypertension, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

For reasons explained in greater detail below, the Board finds the Veteran's claim for PTSD to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

In addition, the reopened claim, as well as the claim for entitlement to service connection for a psychiatric disorder other than PTSD is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in those claims is necessary at this time.  Such discussion will be included in a future decision.  

Further, the Veteran's claims for service connection of a skin disorder, diabetes mellitus, and hypertension are being dismissed pursuant to the Veteran's request for withdrawal.  Therefore, no discussion regarding VA's fulfillment of its duties to notify and assist in those claims is warranted.   

II.  New and Material Evidence

As discussed above, the Board notes that the Veteran's current claim involving PTSD is grounded upon the same factual basis as his previous claim, which was last denied in the December 1998 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim of entitlement to service connection for PTSD was filed in September 2005. 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In June 1998, the Veteran filed a claim seeking service connection for PTSD.  In a December 1998 rating decision, the RO denied the claim of service connection for PTSD, on the basis that the evidence available for review did not establish that a stressful in-service experience had occurred sufficient to support a PTSD diagnosis.  The RO explained that, although the Veteran reported seeing people killed in Korea and witnessing much conflict in Panama while in service and diagnostic testing reported PTSD, service records showed that the Veteran was never stationed in Panama and was not in receipt of a combat citation.  Further, his service treatment records (STRs) were negative for a traumatic injury or evidence of a stressor event.  The RO noted that Veteran's reported stressors were vague and unsubstantiated and ultimately concluded that, although PTSD had been diagnosed at VA examination, the absence of a verifiable stressor precluded the possibility of granting the Veteran's claim.   

The Veteran received notification of the rating decision and his appellate rights in December 1998.  He did not appeal the decision.  Thus, the December 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the rating decision included the Veteran's STRs, the June 1988 medical examination report, VA treatment records from April 1988 to May 1998, the Veteran's DD Form 214, his June 1998 claim/statement (on the VA Form 21-4138), his service personnel records, the August 1998 QTC psychiatric evaluation report, and written statements from the Veteran.   

The pertinent evidence associated with the claims folder since the prior final denial consists of letters from the Veteran's treating psychiatrist at the Greater Los Angeles Healthcare System (Dr. W.W.) dated in September 2005 (and duplicate copies of the letter), an undated letter from another treating physician (Dr. A.L.) (and duplicate copies of the letter), duplicate DD Form 214, VA treatment report dated in May 2006, statements from the Veteran's treating psychiatrist (Dr. E.H.) dated in August 2006 (and duplicate copies of the letter) and October 2009, lay statements dated from August 2006 to December 2008, Certificate of Completion for PTSD treatment program dated in September 2006, VA treatment records from March 2006 to February 2007, service personnel records (duplicates), a letter from a clinical psychologist dated October 2009, statement from a social worker dated in September 2009, and the May 2011 Travel Board hearing transcript, and additional written statements submitted by the Veteran and his representative.

After careful review of the evidence received since the December 1998 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

Initially, the Board notes that the Veteran and his brother have presented written statements and hearing testimony alleging that the Veteran was in Panama for training during his period of service.  The Veteran told the undersigned at the Board hearing that he received incoming small arms fire and feared for his life during that time and that the incident described was called into higher headquarters.  See hearing transcript, pages 12-15.  The Veteran also specifically stated that he spent a month or more in Panama and participated in the Panama invasion.  See hearing transcript, pages 12, 22.  The Veteran's brother also stated that, while he himself was separately deployed to Panama, he saw the Veteran in Panama when he was stationed there.  See hearing transcript, pages 16-17.    

However, the Veteran's service personnel records reveal that he was stationed in Korea from December 9, 1977, to November 29, 1978 and, again, from November 16, 1983, to November 16, 1984.  His DD Form 214 further shows that his total foreign service was for a period of one year, eleven months, and twenty-one days.  As explained above, the RO previously found in its December 1998 decision that the Veteran did not have service in Panama, but that his only foreign service was in Korea.  

Thus, despite the testimony and written statements by the Veteran and his brother alleging that the Veteran was stationed in Panama and feared for his life as a result of receiving incoming small arms fire, the Board finds them to be inherently lacking in credibility because they are in direct contradiction with the Veteran's service records.  

Nonetheless, the Veteran has reported, as a stressor event during service, that he was left alone in the cold winter weather for approximately three days waiting for a tow truck to arrive and pull a broken-down vehicle.  See hearing transcript, page 6.  His hearing testimony as it relates to this newly alleged stressor is presumed credible for the limited purpose of reopening the claim.  It is notable that STRs refer to possible frostbite and exposure to cold weather, in entries dated in January 1983.  Further, it is observed that the Veteran's treating clinical psychologist, in the October 2009 statement, noted the Veteran's report of incurring frostbite, after being abandoned in the cold in Korea for two nights, to be a secondary stressor for the diagnosis of PTSD and stated that, in his professional opinion, the Veteran's PTSD symptoms were directly linked to military stressors.      

Further, the Veteran has reported that he felt responsible for the deaths of several U.S. soldiers because he lighted the flare during live training which ultimately caused them to be killed while performing his duties as a squad leader during his time stationed in Korea.  See hearing transcript, page 9.  The Veteran stated that the event took place approximately in February of 1978.  See hearing transcript, page 10.  The Veteran's statement, which provides more detail regarding this alleged stressor, is presumed credible for the limited purpose of reopening the claim.  

Thus, in summary, the evidence associated with the claims folder since the December 1998 denial discussed above may be considered new because it was not before VA at the time of that decision.  In addition, the evidence is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, it provides additional information regarding the Veteran's claimed stressor events in service.  This evidence is presumed credible for the purpose of reopening the Veteran's claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim. 


III.  Service connection for a skin disorder, diabetes mellitus,
and hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned during his testimony at the May 2011 Travel Board hearing that he wished to withdraw his appeal as to the issues involving service connection for a skin disorder/rash, diabetes mellitus, and hypertension.  See hearing transcript, pages 2-3.  Because the request to withdraw the appeal is in writing and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals, and those issues are properly dismissed.


ORDER

1.  New and material evidence having been presented, the claim of entitlement to service connection for PTSD is reopened.  

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is dismissed.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is dismissed.

4.  Entitlement to service connection for hypertension is dismissed.



REMAND

Careful review of the record reveals that the reopened claim for PTSD as well as the claim of entitlement to service connection for a psychiatric disorder other than PTSD (raised pursuant to the Clemons case), must be remanded for further evidentiary development.  

The record reflects that the Veteran previously filed for disability benefits from the Social Security Administration (SSA) in 1997.  See, e.g., letter from SSA dated August 14, 1997.  It is notable that the Veteran's alleged impairment was identified as bipolar disorder at that time.  Such records are potentially relevant to the Veteran's claims because he has indicated that he is disabled due to psychiatric disability resulting from service.  However, the SSA records are not included in the claims folder and no attempt to obtain them has been made. VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain information pertinent to the Veteran's claims, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Also, the Board notes that the regulation pertaining to service connection for PTSD was amended during the course of this appeal.  A grant of service connection for PTSD requires medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In the present case, the Veteran contends that he currently suffers from PTSD as a result of several stressful events that occurred during service.  The medical evidence of record shows that he has been diagnosed with PTSD by treating VA psychiatrists and psychologists.   

The Veteran has alleged the following stressor events in connection with his claim for PTSD: (1) having to be medically evacuated from the field after being left in cold temperatures for three days while waiting for a tow truck to come for a broken down vehicle; (2) participating in a live training exercise while in Korea in February 1978 and initiating the firing that killed approximately 7 U.S. soldiers (described by the Veteran as friendly fire); (3) participating in the invasion of Panama in 1979 as a rifleman and receiving live fire; and (4) witnessing another soldier shoot himself in the foot to avoid having to go out on live patrol on the demilitarized zone in Korea.  See hearing transcript and undated stressor statement received in April 2009.    

For reasons explained above, the Veteran's account of having participated in the Panama invasion and receiving small arms fire while stationed in Panama for approximately one month of training in 1979 is not deemed credible.  Thus, the amended regulation is not applicable based on that claimed stressor event.  In addition, the amended PTSD regulation is not applicable to his claimed stressor event of being abandoned for approximately three days in cold weather to wait for a tow truck for a broken down vehicle and witnessing another soldier shoot himself in the foot, because they do not allege fear of hostile terrorist or military activity.  

However, the Veteran has also asserted that he witnessed the deaths of several U.S. soldiers during a training exercise involving live fire while stationed in Korea, and he maintains that this event caused his currently diagnosed PTSD.   

Review of the Veteran's service records reveals that he served in Korea from December 1977 to November 1978 and from November 1983 to November 1984.  He did not receive any awards or decorations indicative of combat service, and service personnel records show that the Veteran served as a scout driver/assistant gunner and infantryman, respectively, during those periods.  He was assigned to the CsC 1/23rd Inf 2d Inf Div Korea during the first period and Co C 1/17th Inf 2nd Inf Div Korea and HHC 1/17th Inf 2d Inf Div Korea during the second period.  

However, review of the service records does not provide sufficient information to determine whether this claimed stressor event as it relates to his Korean service is consistent with the places, types, and circumstances of his service.  The Veteran's claimed stressor event allegedly occurred while he was participating in a training exercise with live fire in Korea, more than two decades after the Korean conflict had ended.  There is no indication of fear of hostile military or terrorist activity, as contemplated by the regulation.  38 C.F.R. § 3.304(f)(3).  For that reason, we find that the amended PTSD regulation is not implicated at this time, and additional stressor development is warranted.  Specifically, with respect to this claimed stressor event, a search for any records that may provide supporting or corroborating evidence regarding the incident described by the Veteran, i.e., lighting the flare that caused the deaths of several (approximately 7) U.S. soldiers during a live training exercise (referred to as Team Spirit) which occurred in January or February 1978 during his period of service in Korea, is necessary, particularly in light of the Veteran's assertion at the Board hearing that the claimed incident was, in fact, reported.  See hearing transcript, page 9.    

Further, the Board has found that the Veteran has presented evidence sufficient to reopen his claim for PTSD, and a psychiatric disorder other than PTSD has been found to have been raised by the record per the Clemons case, as stated above.  Therefore, an appropriate examination and nexus opinion must be afforded the Veteran in connection with the claims.  

Moreover, because this case is being remanded for reasons explained above and the Veteran has reported further treatment for PTSD since September or October of 2009, the Board finds that more recent treatment records should be obtained and associated with the claims file on remand.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice, to inform him of the evidence necessary to substantiate his claims of service connection for PTSD and for a psychiatric disorder other than PTSD.  He should also be advised what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  This notice should reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to the recently amended version of 38 C.F.R. § 3.304(f)(3).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Request from the SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for a psychiatric disorder from September 2009 to the present.  The search should include any archived or retired records, if applicable.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

4.  Request from the appropriate authority any records pertaining to an incident causing the friendly-fire deaths of several (approximately 7) U.S. soldiers during a live training exercise (referred to as Team Spirit) that occurred in January or February 1978 during the Veteran's period of service in Korea, and associate them with the claims folder.  The Veteran was assigned to CsC 1/23rd Inf 2d Inf Div during the period.  All negative responses should be documented in the record.  Contact the Veteran to obtain additional information, if necessary, to comply with the request.  If unable to comply with the request, state the reason(s) for the record.  

5.  After the action outlined above has been accomplished, schedule a VA psychiatric examination of the Veteran, to address whether any current psychiatric disorder is causally or etiologically related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination and the examiner must confirm review of the claims folder in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder from which the Veteran has suffered since filing his claim in September 2005).  The examiner should provide an evaluation of the nature and severity of these psychiatric disorders, and their effect on functioning, including employment.  If the examiner finds that the Veteran does not suffer from a psychiatric disorder which has been diagnosed since filing the claim, the examiner must thoroughly explain the basis for the conclusion.   

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or pre-existed service and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, to include any event or incident therein; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which claimed in-service stressor event(s) caused the Veteran's PTSD consistent with 
DSM-IV, and address whether it is a (or they are) sufficient stressor event(s) to support the diagnosis of PTSD in accordance with DSM-IV criteria.  

d.  The examiner should discuss lay and medical evidence contained in the Veteran's STRs and service personnel records (to include AWOL episodes), as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner should also specifically discuss the October 2009 letter from the Veteran's treating clinical psychologist (W.M., Ph.D.) when providing his/her opinion.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


